                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 1 of 35



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                            9   Kevin Curphey, individually, and on          No. ___________________________
                                                behalf of all others similarly situated,
                                           10
                                                                       Plaintiff,            COLLECTIVE ACTION
                                           11                                                COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                v.                                           U.S.C. § 201, ET SEQ.
                                           12
                                                F & S Management I, LLC, an Arizona
                       Phoenix, AZ 85060




                                           13   Limited Liability Company; F & S
                        P.O. Box 97066




                                                Management II, LLC, an Arizona
                                           14   Limited Liability Company; F & S
                                                Management III, LLC, an Arizona
                                           15   Limited Liability Company; F & S
                                                Management IV, LLC, an Arizona
                                           16   Limited Liability Company; F & S
                                                Management VI, LLC, an Arizona
                                           17   Limited Liability Company; F & S Oil - I,
                                                LLC, an Arizona Limited Liability
                                           18   Company; F & S Oil III, LLC, an
                                                Arizona Limited Liability Company; F &
                                           19   S Oil V, LLC, an Arizona Limited
                                                Liability Company; F & S Consulting &
                                           20   Management, LLC, an Arizona Limited
                                                Liability Company; FNS Ventures -
                                           21   Gateway, LLC, an Arizona Limited
                                                Liability Company; FNS Ventures I,
                                           22   LLC, an Arizona Limited Liability
                                                Company; FNS Ventures II, LLC, an
                                           23   Arizona Limited Liability Company; FNS
                                                Ventures-Tempe, LLC, an Arizona
                                           24   Limited Liability Company; Francis &
                                                Sons I, LLC, an Arizona Limited
                                           25   Liability Company; Francis & Sons-
                                                McClintock, LLC, an Arizona Limited
                                           26   Liability Company; Coldwater F&S,
                                                LLC, an Arizona Limited Liability
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                     Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 2 of 35



                                                    Company; F & S Capital Management,
                                            1       LLC, an Arizona Limited Liability
                                                    Company; T & J Management, LLC, an
                                            2       Arizona Limited Liability Company; F &
                                                    A Management, LLC, an Arizona
                                            3       Limited Liability Company; Ehab
                                                    Francis and Jane Doe Francis, a Married
                                            4       Couple; Hisham Francis and Jane Doe
                                                    Francis II, a Married Couple; Osama
                                            5       Francis and Jane Doe Francis III, a
                                                    Married Couple; and Anar Francis and
                                            6       Jane Doe Francis IV, a Married Couple
                                            7                            Defendants.
                                            8
                                            9            Plaintiff, Kevin Curphey (“Plaintiff”), individually, and on behalf of all other
                                           10
                                                persons similarly situated, alleges as follows:
                                           11
BENDAU & BENDAU PLLC




                                                                              PRELIMINARY STATEMENT
                                           12
                       Phoenix, AZ 85060




                                           13            1.     Plaintiff brings this action on behalf of himself and all similarly-situated
                        P.O. Box 97066




                                           14   current and former #2 Assistant Managers and #1 Store Managers1 of Defendants F & S
                                           15
                                                Management I, LLC; F & S Management II, LLC; F & S Management III, LLC; F & S
                                           16
                                                Management IV, LLC; F & S Management VI, LLC; F & S Oil - I, LLC; F & S Oil III,
                                           17
                                           18   LLC; F & S Oil V, LLC; F & S Consulting & Management, LLC; FNS Ventures -
                                           19   Gateway, LLC; F & S Ventures I, LLC; F & S Ventures II, LLC; FNS Ventures-Tempe,
                                           20
                                                LLC; Francis & Sons I, LLC; Francis & Sons-McClintock, LLC; Coldwater F & S, LLC;
                                           21
                                                F & S Capital Management, LLC; T & J Management, LLC; F & A Management, LLC;
                                           22
                                           23   Ehab Francis and Jane Doe Franis; Hisham Francis and Jane Doe Francis II; Osama
                                           24
                                           25   1
                                                       For the purposes of this Complaint, “#2 Assistant Managers and #1 Store Managers”
                                           26   is exclusively a title used for the purpose of classifying the putative class of similarly
                                                situated individuals, is not necessarily the job title of Plaintiff and putative class.
                                           27
                                           28
                                                                                               -2-
                                           29
                                           30
                                                    Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 3 of 35



                                                Francis and Jane Doe Francis III; and Anal Francis and Jane Doe Francis IV2 who were
                                            1
                                            2   not compensated at a rate of one and one-half times their regular rates of pay for hours
                                            3   they worked in excess of 40 in a given workweek.
                                            4
                                                       2.     Plaintiff, individually, and on behalf of all others similarly-situated, brings
                                            5
                                                this action against Defendants for their unlawful failure to pay overtime in violation of
                                            6
                                            7   the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            8          3.     Plaintiff brings a collective action under the FLSA to recover the unpaid
                                            9
                                                overtime owed to him individually and on behalf of all other similarly-situated
                                           10
                                                employees, current and former, of Defendants. Members of the Collective Action are
                                           11
BENDAU & BENDAU PLLC




                                           12   referred to as the “Collective Members.”
                       Phoenix, AZ 85060




                                           13          4.     The Collective Members are all current and former #2 Assistant Managers
                        P.O. Box 97066




                                           14
                                                and #1 Store Managers who were employed by Defendants at any time starting three
                                           15
                                                years before this Complaint was filed, up to the present.
                                           16
                                           17          5.     This is an action for unpaid wages, liquidated damages, interest, attorneys’

                                           18   fees, and costs under the FLSA.
                                           19
                                                       6.     The FLSA was enacted “to protect all covered workers from substandard
                                           20
                                                wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           21
                                           22   exempt employees an overtime premium for all time spent working in excess of 40 hours

                                           23   per week.
                                           24
                                           25
                                           26   2
                                                     All Defendants to this action are collectively referred to as either “Francis & Sons
                                           27   Car Wash” or “Defendants” unless specified otherwise.
                                           28
                                                                                             -3-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 4 of 35



                                                       7.      Defendants engaged in the regular policy and practice of subjecting
                                            1
                                            2   Plaintiff and the Collective Members to their policy and practice of failing and/or
                                            3   refusing to pay them overtime for time they worked in excess of 40 hours per week, in
                                            4
                                                violation of 29 U.S.C. § 207(a).
                                            5
                                                       8.      Therefore, Defendants did not pay Plaintiff or the Collective Members the
                                            6
                                            7   applicable overtime rate, in violation of 29 U.S.C. § 207.
                                            8                                  JURISDICTION AND VENUE
                                            9
                                                       9.      Plaintiff realleges and incorporates by reference all allegations in all
                                           10
                                                preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                           12          10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                       Phoenix, AZ 85060




                                           13   29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                        P.O. Box 97066




                                           14
                                                United States.
                                           15
                                                       11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                           16
                                           17   because acts giving rise to the claims of Plaintiff and the Collective Members occurred

                                           18   within the District of Arizona, and Defendants regularly conduct business in and have
                                           19
                                                engaged in the conduct alleged in the Complaint – and, thus, are subject to personal
                                           20
                                                jurisdiction in – this judicial district.
                                           21
                                           22                                               PARTIES

                                           23          12.     Plaintiff realleges and incorporates by reference all allegations in all
                                           24
                                                preceding paragraphs.
                                           25
                                           26
                                           27
                                           28
                                                                                              -4-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 5 of 35



                                                      13.     At all times material to the matters alleged in this Complaint, Plaintiff is an
                                            1
                                            2   individual residing in Maricopa County, Arizona, and has been an employee of
                                            3   Defendants.
                                            4
                                                      14.     At all material times, Plaintiff is a full-time, non-exempt employee of
                                            5
                                                Defendants who has worked for Defendants from approximately October 2016 through
                                            6
                                            7   approximately December 2019.
                                            8         15.     From approximately May 2017 through approximately May 2018, Plaintiff
                                            9
                                                worked for Defendants as a #1 Store Manager, earning approximately $850 per week.
                                           10
                                                      16.     From approximately July 2019 through approximately December 2019,
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff worked for Defendants as a #2 Assistant Manager, earning approximately $650
                       Phoenix, AZ 85060




                                           13   per week.
                        P.O. Box 97066




                                           14
                                                      17.     Plaintiff, in his work for Defendants as a #1 Store Manager, was employed
                                           15
                                                by Defendants to perform various job duties, including but not limited to hiring and
                                           16
                                           17   training employees, ensuring that chemical orders were made, ensuring that equipment

                                           18   functioned properly, opening and closing the car wash, counting money at the beginnings
                                           19
                                                and ends of days, performing customer service, and cleaning.
                                           20
                                                      18.     Plaintiff, in his work for Defendants as a #1 Store Manager, was paid a
                                           21
                                           22   weekly rate for all hours worked, regardless of whether those hours exceeded 40 in a

                                           23   given workweek.
                                           24
                                                      19.     Plaintiff’s weekly rate of pay, in his work for Defendants as a #1 Store
                                           25
                                                Manager, was approximately $850.
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 6 of 35



                                                       20.    Plaintiff, in his work for Defendants as a #1 Store Manager, was scheduled
                                            1
                                            2   to, and did, work between 67 and 74 hours per week.
                                            3          21.    Plaintiff, in his work for Defendants as a #2 Assistant Manager, was
                                            4
                                                employed by Defendants to perform various job duties, including but not limited to
                                            5
                                                opening the car wash, counting money and balancing drawers, setting and unlocking
                                            6
                                            7   alarms, overseeing employees, ensuring items are stocked, and handling customer
                                            8   complaints.
                                            9
                                                       22.    Plaintiff, in his work for Defendants as a #2 Assistant Manager, was paid a
                                           10
                                                weekly rate for all hours worked, regardless of whether those hours exceeded 40 in a
                                           11
BENDAU & BENDAU PLLC




                                           12   given workweek.
                       Phoenix, AZ 85060




                                           13          23.    Plaintiff’s weekly rate of pay, in his work for Defendants as a #2 Assistant
                        P.O. Box 97066




                                           14
                                                Manager, was approximately $650.
                                           15
                                                       24.    Plaintiff, in his work for Defendants as a #2 Assistant Manager, was
                                           16
                                           17   scheduled to, and did, work between 54 and 70 hours per week.

                                           18          25.    At all material times, Plaintiff is and has been an employee of Defendants
                                           19
                                                as defined by the FLSA, 29 U.S.C. § 203(e)(1) and is and has been a non-exempt
                                           20
                                                employee under 29 U.S.C. § 213(a)(1).
                                           21
                                           22          26.    Plaintiff has given his written consent to be a party Plaintiff in this action

                                           23   pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
                                           24
                                                Complaint as “Exhibit A.”
                                           25
                                                       27.    Plaintiff brings this action on behalf of himself and on behalf of all other
                                           26
                                           27   persons similarly situated who are current or former #2 Assistant Managers and #1 Store

                                           28
                                                                                             -6-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 7 of 35



                                                Managers of Defendants, including but not limited to #2 Assistant Managers and #1 Store
                                            1
                                            2   Managers who agree in writing to join this action seeking recovery under the FLSA.
                                            3          28.    Plaintiff brings this action on behalf of himself and on behalf of all other
                                            4
                                                similarly situated current and former employees of Defendants–specifically, #2 Assistant
                                            5
                                                Managers and #1 Store Managers who were not paid overtime for time worked in excess
                                            6
                                            7   of 40 hours in any given workweek and whose wages, therefore, were non-compliant
                                            8   with the FLSA.
                                            9
                                                       29.    Defendant F & S Management I, LLC is an Arizona limited liability
                                           10
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13          30.    Under the FLSA, Defendant F & S Management I, LLC is an employer.
                        P.O. Box 97066




                                           14
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           15
                                                of an employer in relation to an employee. At all relevant times, Defendant F & S
                                           16
                                           17   Management I, LLC had the authority to hire and fire employees, supervised and

                                           18   controlled work schedules or the conditions of employment, determined the rate and
                                           19
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           20
                                                and the Collective Members’ employment with Defendants. As a person who acted in
                                           21
                                           22   the interest of Defendants in relation to the company’s employees, F & S Management I,

                                           23   LLC is subject to liability under the FLSA.
                                           24
                                                       31.    Defendant F & S Management II, LLC is an Arizona limited liability
                                           25
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           26
                                           27   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).

                                           28
                                                                                              -7-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 8 of 35



                                                       32.    Under the FLSA, Defendant F & S Management II, LLC is an employer.
                                            1
                                            2   The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            3   of an employer in relation to an employee. At all relevant times, Defendant F & S
                                            4
                                                Management II, LLC had the authority to hire and fire employees, supervised and
                                            5
                                                controlled work schedules or the conditions of employment, determined the rate and
                                            6
                                            7   method of payment, and maintained employment records in connection with Plaintiff’s
                                            8   and the Collective Members’ employment with Defendants. As a person who acted in
                                            9
                                                the interest of Defendants in relation to the company’s employees, F & S Management II,
                                           10
                                                LLC is subject to liability under the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          33.    Defendant F & S Management III, LLC is an Arizona limited liability
                       Phoenix, AZ 85060




                                           13   company, authorized to do business in the State of Arizona and is at all relevant times
                        P.O. Box 97066




                                           14
                                                Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                       34.    Under the FLSA, Defendant F & S Management III, LLC is an employer.
                                           16
                                           17   The FLSA defines “employer” as any person who acts directly or indirectly in the interest

                                           18   of an employer in relation to an employee. At all relevant times, Defendant F & S
                                           19
                                                Management III, LLC had the authority to hire and fire employees, supervised and
                                           20
                                                controlled work schedules or the conditions of employment, determined the rate and
                                           21
                                           22   method of payment, and maintained employment records in connection with Plaintiff’s

                                           23   and the Collective Members’ employment with Defendants. As a person who acted in
                                           24
                                                the interest of Defendants in relation to the company’s employees, F & S Management
                                           25
                                                III, LLC is subject to liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                              -8-
                                           29
                                           30
                                                  Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 9 of 35



                                                       35.    Defendant F & S Management IV, LLC is an Arizona limited liability
                                            1
                                            2   company, authorized to do business in the State of Arizona and is at all relevant times
                                            3   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       36.    Under the FLSA, Defendant F & S Management IV, LLC is an employer.
                                            5
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            6
                                            7   of an employer in relation to an employee. At all relevant times, Defendant F & S
                                            8   Management IV, LLC had the authority to hire and fire employees, supervised and
                                            9
                                                controlled work schedules or the conditions of employment, determined the rate and
                                           10
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           11
BENDAU & BENDAU PLLC




                                           12   and the Collective Members’ employment with Defendants. As a person who acted in
                       Phoenix, AZ 85060




                                           13   the interest of Defendants in relation to the company’s employees, F & S Management
                        P.O. Box 97066




                                           14
                                                IV, LLC is subject to liability under the FLSA.
                                           15
                                                       37.    Defendant F & S Management VI, LLC is an Arizona limited liability
                                           16
                                           17   company, authorized to do business in the State of Arizona and is at all relevant times

                                           18   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           19
                                                       38.    Under the FLSA, Defendant F & S Management VI, LLC is an employer.
                                           20
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           21
                                           22   of an employer in relation to an employee. At all relevant times, Defendant F & S

                                           23   Management VI, LLC had the authority to hire and fire employees, supervised and
                                           24
                                                controlled work schedules or the conditions of employment, determined the rate and
                                           25
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           26
                                           27   and the Collective Members’ employment with Defendants. As a person who acted in

                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 10 of 35



                                                the interest of Defendants in relation to the company’s employees, F & S Management
                                            1
                                            2   VI, LLC is subject to liability under the FLSA.
                                            3          39.    Defendant F & S Oil - I, LLC is an Arizona limited liability company,
                                            4
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                            5
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7          40.    Under the FLSA, Defendant F & S Oil - I, LLC is an employer. The FLSA
                                            8   defines “employer” as any person who acts directly or indirectly in the interest of an
                                            9
                                                employer in relation to an employee. At all relevant times, Defendant F & S Oil - I, LLC
                                           10
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           11
BENDAU & BENDAU PLLC




                                           12   the conditions of employment, determined the rate and method of payment, and
                       Phoenix, AZ 85060




                                           13   maintained employment records in connection with Plaintiff’s and the Collective
                        P.O. Box 97066




                                           14
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                           15
                                                Defendants in relation to the company’s employees, F & S Oil - I, LLC is subject to
                                           16
                                           17   liability under the FLSA.

                                           18          41.    Defendant F & S Oil III, LLC is an Arizona limited liability company,
                                           19
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                           20
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           21
                                           22          42.    Under the FLSA, Defendant F & S Oil III, LLC is an employer. The FLSA

                                           23   defines “employer” as any person who acts directly or indirectly in the interest of an
                                           24
                                                employer in relation to an employee. At all relevant times, Defendant F & S Oil III, LLC
                                           25
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           26
                                           27   the conditions of employment, determined the rate and method of payment, and

                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 11 of 35



                                                maintained employment records in connection with Plaintiff’s and the Collective
                                            1
                                            2   Members’ employment with Defendants. As a person who acted in the interest of
                                            3   Defendants in relation to the company’s employees, F & S Oil III, LLC is subject to
                                            4
                                                liability under the FLSA.
                                            5
                                                       43.    Defendant F & S Oil V, LLC is an Arizona limited liability company,
                                            6
                                            7   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                            8   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            9
                                                       44.    Under the FLSA, Defendant F & S Oil V, LLC is an employer. The FLSA
                                           10
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           11
BENDAU & BENDAU PLLC




                                           12   employer in relation to an employee. At all relevant times, Defendant F & S Oil V, LLC
                       Phoenix, AZ 85060




                                           13   had the authority to hire and fire employees, supervised and controlled work schedules or
                        P.O. Box 97066




                                           14
                                                the conditions of employment, determined the rate and method of payment, and
                                           15
                                                maintained employment records in connection with Plaintiff’s and the Collective
                                           16
                                           17   Members’ employment with Defendants. As a person who acted in the interest of

                                           18   Defendants in relation to the company’s employees, F & S Oil V, LLC is subject to
                                           19
                                                liability under the FLSA.
                                           20
                                                       45.    Defendant F & S Consulting & Management, LLC is an Arizona limited
                                           21
                                           22   liability company, authorized to do business in the State of Arizona and is at all relevant

                                           23   times Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. §
                                           24
                                                203(d).
                                           25
                                                       46.    Under the FLSA, Defendant F & S Consulting & Management, LLC is an
                                           26
                                           27   employer. The FLSA defines “employer” as any person who acts directly or indirectly in

                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 12 of 35



                                                the interest of an employer in relation to an employee. At all relevant times, Defendant F
                                            1
                                            2   & S Consulting & Management, LLC had the authority to hire and fire employees,
                                            3   supervised and controlled work schedules or the conditions of employment, determined
                                            4
                                                the rate and method of payment, and maintained employment records in connection with
                                            5
                                                Plaintiff’s and the Collective Members’ employment with Defendants. As a person who
                                            6
                                            7   acted in the interest of Defendants in relation to the company’s employees, F & S
                                            8   Consulting & Management, LLC is subject to liability under the FLSA.
                                            9
                                                       47.    Defendant FNS Ventures - Gateway, LLC is an Arizona limited liability
                                           10
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13          48.    Under the FLSA, Defendant FNS Ventures - Gateway, LLC is an employer.
                        P.O. Box 97066




                                           14
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           15
                                                of an employer in relation to an employee. At all relevant times, Defendant FNS
                                           16
                                           17   Ventures - Gateway, LLC had the authority to hire and fire employees, supervised and

                                           18   controlled work schedules or the conditions of employment, determined the rate and
                                           19
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           20
                                                and the Collective Members’ employment with Defendants. As a person who acted in
                                           21
                                           22   the interest of Defendants in relation to the company’s employees, FNS Ventures -

                                           23   Gateway, LLC is subject to liability under the FLSA.
                                           24
                                                       49.    Defendant FNS Ventures I, LLC is an Arizona limited liability company,
                                           25
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                           26
                                           27   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).

                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 13 of 35



                                                       50.    Under the FLSA, Defendant FNS Ventures I, LLC is an employer. The
                                            1
                                            2   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            3   an employer in relation to an employee. At all relevant times, Defendant FNS Ventures I,
                                            4
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                            5
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                            6
                                            7   and maintained employment records in connection with Plaintiff’s and the Collective
                                            8   Members’ employment with Defendants. As a person who acted in the interest of
                                            9
                                                Defendants in relation to the company’s employees, FNS Ventures I, LLC is subject to
                                           10
                                                liability under the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          51.    Defendant FNS Ventures II, LLC is an Arizona limited liability company,
                       Phoenix, AZ 85060




                                           13   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                        P.O. Box 97066




                                           14
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                       52.    Under the FLSA, Defendant FNS Ventures II, LLC is an employer. The
                                           16
                                           17   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           18   an employer in relation to an employee. At all relevant times, Defendant FNS Ventures
                                           19
                                                II, LLC had the authority to hire and fire employees, supervised and controlled work
                                           20
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           21
                                           22   and maintained employment records in connection with Plaintiff’s and the Collective

                                           23   Members’ employment with Defendants. As a person who acted in the interest of
                                           24
                                                Defendants in relation to the company’s employees, FNS Ventures II, LLC is subject to
                                           25
                                                liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 14 of 35



                                                       53.    Defendant FNS Ventures-Tempe, LLC is an Arizona limited liability
                                            1
                                            2   company, authorized to do business in the State of Arizona and is at all relevant times
                                            3   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       54.    Under the FLSA, Defendant FNS Ventures-Tempe, LLC is an employer.
                                            5
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            6
                                            7   of an employer in relation to an employee. At all relevant times, Defendant FNS
                                            8   Ventures-Tempe, LLC had the authority to hire and fire employees, supervised and
                                            9
                                                controlled work schedules or the conditions of employment, determined the rate and
                                           10
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           11
BENDAU & BENDAU PLLC




                                           12   and the Collective Members’ employment with Defendants. As a person who acted in
                       Phoenix, AZ 85060




                                           13   the interest of Defendants in relation to the company’s employees, FNS Ventures-Tempe,
                        P.O. Box 97066




                                           14
                                                LLC is subject to liability under the FLSA.
                                           15
                                                       55.    Defendant Francis & Sons I, LLC is an Arizona limited liability company,
                                           16
                                           17   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s

                                           18   and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           19
                                                       56.    Under the FLSA, Defendant Francis & Sons I, LLC is an employer. The
                                           20
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           21
                                           22   an employer in relation to an employee. At all relevant times, Defendant Francis & Sons

                                           23   I, LLC had the authority to hire and fire employees, supervised and controlled work
                                           24
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           25
                                                and maintained employment records in connection with Plaintiff’s and the Collective
                                           26
                                           27   Members’ employment with Defendants. As a person who acted in the interest of

                                           28
                                                                                            -14-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 15 of 35



                                                Defendants in relation to the company’s employees, Francis & Sons I, LLC is subject to
                                            1
                                            2   liability under the FLSA.
                                            3          57.    Defendant Francis & Sons-McClintock, LLC is an Arizona limited liability
                                            4
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                            5
                                                Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7          58.    Under the FLSA, Defendant Francis & Sons-McClintock, LLC is an
                                            8   employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                            9
                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           10
                                                Francis & Sons-McClintock, LLC had the authority to hire and fire employees,
                                           11
BENDAU & BENDAU PLLC




                                           12   supervised and controlled work schedules or the conditions of employment, determined
                       Phoenix, AZ 85060




                                           13   the rate and method of payment, and maintained employment records in connection with
                        P.O. Box 97066




                                           14
                                                Plaintiff’s and the Collective Members’ employment with Defendants. As a person who
                                           15
                                                acted in the interest of Defendants in relation to the company’s employees, Francis &
                                           16
                                           17   Sons-McClintock, LLC is subject to liability under the FLSA.

                                           18          59.    Defendant Coldwater F&S, LLC is an Arizona limited liability company,
                                           19
                                                authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                                           20
                                                and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           21
                                           22          60.    Under the FLSA, Defendant Coldwater F&S, LLC is an employer. The

                                           23   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           24
                                                an employer in relation to an employee. At all relevant times, Defendant Coldwater
                                           25
                                                F&S, LLC had the authority to hire and fire employees, supervised and controlled work
                                           26
                                           27   schedules or the conditions of employment, determined the rate and method of payment,

                                           28
                                                                                            -15-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 16 of 35



                                                and maintained employment records in connection with Plaintiff’s and the Collective
                                            1
                                            2   Members’ employment with Defendants. As a person who acted in the interest of
                                            3   Defendants in relation to the company’s employees, Coldwater F&S, LLC is subject to
                                            4
                                                liability under the FLSA.
                                            5
                                                       61.    Defendant F & S Capital Management, LLC is an Arizona limited liability
                                            6
                                            7   company, authorized to do business in the State of Arizona and is at all relevant times
                                            8   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                            9
                                                       62.    Under the FLSA, Defendant F & S Capital Management, LLC is an
                                           10
                                                employer. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           11
BENDAU & BENDAU PLLC




                                           12   the interest of an employer in relation to an employee. At all relevant times, Defendant F
                       Phoenix, AZ 85060




                                           13   & S Capital Management, LLC had the authority to hire and fire employees, supervised
                        P.O. Box 97066




                                           14
                                                and controlled work schedules or the conditions of employment, determined the rate and
                                           15
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           16
                                           17   and the Collective Members’ employment with Defendants. As a person who acted in

                                           18   the interest of Defendants in relation to the company’s employees, F & S Capital
                                           19
                                                Management, LLC is subject to liability under the FLSA.
                                           20
                                                       63.    Defendant T & J Management, LLC is an Arizona limited liability
                                           21
                                           22   company, authorized to do business in the State of Arizona and is at all relevant times

                                           23   Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           24
                                                       64.    Under the FLSA, Defendant T & J Management, LLC is an employer. The
                                           25
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           26
                                           27   an employer in relation to an employee. At all relevant times, Defendant T & J

                                           28
                                                                                           -16-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 17 of 35



                                                Management, LLC had the authority to hire and fire employees, supervised and
                                            1
                                            2   controlled work schedules or the conditions of employment, determined the rate and
                                            3   method of payment, and maintained employment records in connection with Plaintiff’s
                                            4
                                                and the Collective Members’ employment with Defendants. As a person who acted in
                                            5
                                                the interest of Defendants in relation to the company’s employees, T & J Management,
                                            6
                                            7   LLC is subject to liability under the FLSA.
                                            8          65.    Defendant F & A Management, LLC is an Arizona limited liability
                                            9
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                           10
                                                Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. § 203(d).
                                           11
BENDAU & BENDAU PLLC




                                           12          66.    Under the FLSA, Defendant F & A Management, LLC is an employer. The
                       Phoenix, AZ 85060




                                           13   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                        P.O. Box 97066




                                           14
                                                an employer in relation to an employee. At all relevant times, Defendant F & A
                                           15
                                                Management, LLC had the authority to hire and fire employees, supervised and
                                           16
                                           17   controlled work schedules or the conditions of employment, determined the rate and

                                           18   method of payment, and maintained employment records in connection with Plaintiff’s
                                           19
                                                and the Collective Members’ employment with Defendants. As a person who acted in
                                           20
                                                the interest of Defendants in relation to the company’s employees, F & A Management,
                                           21
                                           22   LLC is subject to liability under the FLSA.

                                           23          67.    Defendant Ehab Francis and Jane Doe Francis are, upon information and
                                           24
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           25
                                                in this Complaint as to which their marital community is fully liable. Ehab Francis and
                                           26
                                           27   Jane Doe Francis are owners of Francis & Sons Car Wash, and were at all relevant times

                                           28
                                                                                           -17-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 18 of 35



                                                Plaintiff’s and the Collective Members’ employer as defined by the FLSA, 29 U.S.C. §
                                            1
                                            2   203(d).
                                            3          68.    Under the FLSA, Defendants Ehab Francis and Jane Doe Francis are
                                            4
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                            5
                                                indirectly in the interest of an employer in relation to an employee. Ehab Francis and
                                            6
                                            7   Jane Doe Francis are the owners of Francis & Sons Car Wash. At all relevant times, they
                                            8   had the authority to hire and fire employees, supervised and controlled work schedules or
                                            9
                                                the conditions of employment, determined the rate and method of payment, and
                                           10
                                                maintained employment records in connection with Plaintiffs’ and the Collective
                                           11
BENDAU & BENDAU PLLC




                                           12   Members’ employment with Defendants. As persons who acted in the interest of
                       Phoenix, AZ 85060




                                           13   Defendants in relation to the company’s employees, Ehab Francis and Jane Doe Francis
                        P.O. Box 97066




                                           14
                                                are subject to individual liability under the FLSA.
                                           15
                                                       69.    Defendant Hisham Francis and Jane Doe Francis II are, upon information
                                           16
                                           17   and belief, husband and wife. They have caused events to take place giving rise to the

                                           18   claims in this Complaint as to which their marital community is fully liable. Hisham
                                           19
                                                Francis and Jane Doe Francis II are owners of Francis & Sons Car Wash, and were at all
                                           20
                                                relevant times Plaintiff’s and the Collective Members’ employer as defined by the FLSA,
                                           21
                                           22   29 U.S.C. § 203(d).

                                           23          70.    Under the FLSA, Defendants Hisham Francis and Jane Doe Francis II are
                                           24
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           25
                                                indirectly in the interest of an employer in relation to an employee. Hisham Francis and
                                           26
                                           27   Jane Doe Francis II are the owners of Francis & Sons Car Wash. At all relevant times,

                                           28
                                                                                           -18-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 19 of 35



                                                they had the authority to hire and fire employees, supervised and controlled work
                                            1
                                            2   schedules or the conditions of employment, determined the rate and method of payment,
                                            3   and maintained employment records in connection with Plaintiffs’ and the Collective
                                            4
                                                Members’ employment with Defendants. As persons who acted in the interest of
                                            5
                                                Defendants in relation to the company’s employees, Hisham Francis and Jane Doe
                                            6
                                            7   Francis II are subject to individual liability under the FLSA.
                                            8          71.    Defendant Osama Francis and Jane Doe Francis III are, upon information
                                            9
                                                and belief, husband and wife. They have caused events to take place giving rise to the
                                           10
                                                claims in this Complaint as to which their marital community is fully liable. Osama
                                           11
BENDAU & BENDAU PLLC




                                           12   Francis and Jane Doe Francis III are owners of Francis & Sons Car Wash, and were at all
                       Phoenix, AZ 85060




                                           13   relevant times Plaintiff’s and the Collective Members’ employer as defined by the FLSA,
                        P.O. Box 97066




                                           14
                                                29 U.S.C. § 203(d).
                                           15
                                                       72.    Under the FLSA, Defendants Osama Francis and Jane Doe Francis III are
                                           16
                                           17   employers. The FLSA defines “employer” as any individual who acts directly or

                                           18   indirectly in the interest of an employer in relation to an employee. Osama Francis and
                                           19
                                                Jane Doe Francis III are the owners of Francis & Sons Car Wash. At all relevant times,
                                           20
                                                they had the authority to hire and fire employees, supervised and controlled work
                                           21
                                           22   schedules or the conditions of employment, determined the rate and method of payment,

                                           23   and maintained employment records in connection with Plaintiffs’ and the Collective
                                           24
                                                Members’ employment with Defendants. As persons who acted in the interest of
                                           25
                                                Defendants in relation to the company’s employees, Osama Francis and Jane Doe Francis
                                           26
                                           27   III are subject to individual liability under the FLSA.

                                           28
                                                                                            -19-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 20 of 35



                                                       73.    Defendant Anar Francis and Jane Doe Francis IV are, upon information and
                                            1
                                            2   belief, husband and wife. They have caused events to take place giving rise to the claims
                                            3   in this Complaint as to which their marital community is fully liable. Anar Francis and
                                            4
                                                Jane Doe Francis IV are owners of Francis & Sons Car Wash, and were at all relevant
                                            5
                                                times Plaintiff’s and the Collective Members’ employer as defined by the FLSA, 29
                                            6
                                            7   U.S.C. § 203(d).
                                            8          74.    Under the FLSA, Defendants Anar Francis and Jane Doe Francis IV are
                                            9
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           10
                                                indirectly in the interest of an employer in relation to an employee. Anar Francis and
                                           11
BENDAU & BENDAU PLLC




                                           12   Jane Doe Francis IV are the owners of Francis & Sons Car Wash. At all relevant times,
                       Phoenix, AZ 85060




                                           13   they had the authority to hire and fire employees, supervised and controlled work
                        P.O. Box 97066




                                           14
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           15
                                                and maintained employment records in connection with Plaintiffs’ and the Collective
                                           16
                                           17   Members’ employment with Defendants. As persons who acted in the interest of

                                           18   Defendants in relation to the company’s employees, Anar Francis and Jane Doe Francis
                                           19
                                                IV are subject to individual liability under the FLSA.
                                           20
                                                       75.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           21
                                           22   Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as

                                           23   alleged in this Complaint.
                                           24
                                                       76.    Defendants, and each of them, are sued in both their individual and
                                           25
                                                corporate capacities.
                                           26
                                           27
                                           28
                                                                                            -20-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 21 of 35



                                                       77.    Defendants are jointly and severally liable for the injuries and damages
                                            1
                                            2   sustained by Plaintiff and the Collective Members.
                                            3          78.    At all relevant times, Plaintiff and the Collective Members were
                                            4
                                                “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            5
                                                       79.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            6
                                            7   Defendants.
                                            8          80.    At all relevant times, Defendants were and continue to be “employers” as
                                            9
                                                defined by FLSA, 29 U.S.C. § 201, et seq.
                                           10
                                                       81.    Defendants individually and/or through an enterprise or agent, directed and
                                           11
BENDAU & BENDAU PLLC




                                           12   exercised control over Plaintiff’s and the Collective Members’ work and wages at all
                       Phoenix, AZ 85060




                                           13   relevant times.
                        P.O. Box 97066




                                           14
                                                       82.    At all relevant times, Plaintiff and the Collective Members, in their work
                                           15
                                                for Defendants, were engaged in commerce or the production of goods for commerce.
                                           16
                                           17          83.    At all relevant times, Plaintiff and the Collective Members, in their work

                                           18   for Defendants, were employed by an enterprise engaged in commerce that had annual
                                           19
                                                gross sales of at least $500,000.
                                           20
                                                       84.    At all relevant times, all Defendants were joint employers of Plaintiff and
                                           21
                                           22   the Collective Members. At all relevant times: (1) Defendants were not completely

                                           23   disassociated with respect to the employment of Plaintiff and the Collective Members;
                                           24
                                                and (2) Defendants were under common control. In any event, at all relevant times,
                                           25
                                                Defendants were joint employers under the FLSA and 29 C.F.R. § 791.2(b) and
                                           26
                                           27   employed Plaintiff and the Collective Members.

                                           28
                                                                                            -21-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 22 of 35



                                                       85.    Further, at all relevant times, Defendants have operated as a “single
                                            1
                                            2   enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
                                            3   perform related activities through unified operation and common control for a common
                                            4
                                                business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
                                            5
                                                Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
                                            6
                                            7          86.    Defendants operate a chain of car washes under the assumed name “Francis
                                            8   & Sons Car Wash.” They advertise themselves as such on their website. The fact that
                                            9
                                                they run each Francis & Sons Car Wash identically or nearly identically and their
                                           10
                                                customers can expect the same kind of customer service regardless of the location is a
                                           11
BENDAU & BENDAU PLLC




                                           12   significant advertising point of Defendants.
                       Phoenix, AZ 85060




                                           13          87.    Defendants represent themselves to the general public as one car wash
                        P.O. Box 97066




                                           14
                                                company operating at multiple locations. They share employees, have a common
                                           15
                                                management, have a common ownership, operate each location as “Francis & Sons Car
                                           16
                                           17   Wash,” pool their resources, operate from the same headquarters, share common statutory

                                           18   agents, and have the same operating name. This is a family of car washes that advertises
                                           19
                                                together on the same website, provides the same array of products and services to its
                                           20
                                                customers, and uses the same business model. The Francis & Sons Car Wash family of
                                           21
                                           22   locations exists under the control and direction of Defendants–Ehab Francis and Jane Doe

                                           23   Francis I, Hisham Francis and Jane Doe Francis II, Osama Francis and Jane Doe Francis
                                           24
                                                III, and Anar Francis and Jane Doe Francis IV. This family of car washes provides the
                                           25
                                                same service product to its customers by using a set formula when conducting its
                                           26
                                           27
                                           28
                                                                                           -22-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 23 of 35



                                                business. Part of that set formula is the wage violations alleged in this Complaint. These
                                            1
                                            2   facts represent a classic example of “corporate fragmentation.”
                                            3          88.   Defendants’ joint business purpose is to own and manage a chain of car
                                            4
                                                washes known as Francis & Sons Car Wash.
                                            5
                                                       89.   Defendants own and operate at least 15 Francis & Sons Car Wash
                                            6
                                            7   locations.
                                            8          90.   These locations include the following:
                                            9
                                                             a.     Francis & Sons Car Wash Avondale, located at 180 N. Avondale
                                           10
                                                                    Blvd., Avondale, Arizona 85323;
                                           11
BENDAU & BENDAU PLLC




                                           12                b.     Francis & Sons Car Wash Fountain Hills, located at 17115 E. Shea
                       Phoenix, AZ 85060




                                           13                       Blvd. Fountain Hills, Arizona 85268;
                        P.O. Box 97066




                                           14
                                                             c.     Francis & Sons Car Wash Glendale, located at 5690 W. Peoria Ave.,
                                           15
                                                                    Glendale, AZ 85304;
                                           16
                                           17                d.     Francis & Sons Car Wash Mesa, located at 5020 E. Main St., Mesa,

                                           18                       Arizona 85205;
                                           19
                                                             e.     Francis & Sons Car Wash Phoenix, located at 4925 N. 51st Ave.,
                                           20
                                                                    Phoenix, Arizona 85031;
                                           21
                                           22                f.     Francis & Sons Car Wash Phoenix, located at 9444 N. 19th Ave.,

                                           23                       Phoenix, Arizona 85021;
                                           24
                                                             g.     Francis & Sons Car Wash Phoenix, located at 2480 E. Greenway
                                           25
                                                                    Pkwy., Phoenix, Arizona 85032;
                                           26
                                           27
                                           28
                                                                                           -23-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 24 of 35



                                                             h.     Francis & Sons Car Wash Tempe, located at 8830 S. McKemy St.,
                                            1
                                            2                       Tempe, Arizona 85284;
                                            3                i.     Francis & Sons Car Wash Chandler, located at 1266 N. Arizona
                                            4
                                                                    Ave., Chandler, Arizona 85225;
                                            5
                                                             j.     Francis & Sons Car Wash Gilbert, located at 615 W. Ray Rd.,
                                            6
                                            7                       Gilbert, Arizona 85233;
                                            8                k.     Francis & Sons Car Wash Glendale, located 7221 W. Bell Rd.,
                                            9
                                                                    Glendale, Arizona 85308;
                                           10
                                                             l.     Francis & Sons Car Wash Peoria, located 7934 W. Thunderbird Rd.,
                                           11
BENDAU & BENDAU PLLC




                                           12                       Peoria, AZ 85381;
                       Phoenix, AZ 85060




                                           13                m.     Francis & Sons Car Wash Phoenix, located 4720 E. Baseline Rd.,
                        P.O. Box 97066




                                           14
                                                                    Phoenix, Arizona 85042;
                                           15
                                                             n.     Francis & Sons Car Wash Scottsdale, located 11511 E. Via Linda,
                                           16
                                           17                       Scottsdale, Arizona 85259; and

                                           18                o.     Francis & Sons Car Wash Tempe, located 6505 S. McClintock Dr.,
                                           19
                                                                    Tempe, Arizona 85283;
                                           20
                                                         INDIVIDUAL AND COLLECTIVE FACTUAL ALLEGATIONS
                                           21
                                           22         91.    Plaintiff realleges and incorporates by reference all allegations in all

                                           23   preceding paragraphs.
                                           24
                                                      92.    Defendants operate a chain of fast casual car washes called “Francis &
                                           25
                                                Sons Car Wash.”
                                           26
                                           27
                                           28
                                                                                           -24-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 25 of 35



                                                       93.    At all relevant times, Defendants have employed #1 Store Managers to
                                            1
                                            2   perform job duties, such as hiring and training employees, ensuring that chemical orders
                                            3   were made, ensuring that equipment functioned properly, opening and closing the car
                                            4
                                                wash, counting money at the beginnings and ends of days, performing customer service,
                                            5
                                                and cleaning at weekly rates of pay for such work performed.
                                            6
                                            7          94.    At all relevant times, Defendants have employed #2 Assistant Managers to
                                            8   perform job duties, such as opening the car wash, counting money and balancing drawers,
                                            9
                                                setting and unlocking alarms, overseeing employees, ensuring items are stocked, and
                                           10
                                                handling customer complaints at weekly rates of pay for such work performed.
                                           11
BENDAU & BENDAU PLLC




                                           12          95.    At all relevant times, Defendants have operated pursuant to a policy and
                       Phoenix, AZ 85060




                                           13   practice of making deductions from Plaintiff’s and the Collective Members’
                        P.O. Box 97066




                                           14
                                                compensation for absences or partial day absences occasioned by Defendants, the
                                           15
                                                operating requirements of their business, and/or the unavailability of work when Plaintiff
                                           16
                                           17   and the Collective Members were ready, willing, and able to work.

                                           18          96.    For example, at all relevant times, Defendants have operated pursuant to a
                                           19
                                                policy and practice of deducting hours from Plaintiff’s and the Collective Members’
                                           20
                                                compensation for time during which a given car wash location closed due to weather-
                                           21
                                           22   related complications, such as rain.

                                           23          97.    As a result, Defendants did not pay Plaintiff or the Collective Members on
                                           24
                                                a salary basis in accordance with the FLSA. See 29 C.F.R. § 541.602(a)(2).
                                           25
                                           26
                                           27
                                           28
                                                                                           -25-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 26 of 35



                                                      98.    At all relevant times, Defendants have operated pursuant to a policy and
                                            1
                                            2   practice of making deductions from Plaintiff’s and the Collective Members’
                                            3   compensation for partial day absences.
                                            4
                                                      99.    Specifically, for days on which Plaintiff called out for part of the day,
                                            5
                                                Defendants deducted an hourly equivalent in wages from his paycheck.
                                            6
                                            7         100.   As a result, Defendants did not pay Plaintiff or the Collective Members on
                                            8   a salary basis in accordance with the FLSA. See 29 C.F.R. § 541.602(b)(1).
                                            9
                                                      101.   During his time working as #1 Store Manager for Defendants, Plaintiff
                                           10
                                                worked primarily at the Francis & Sons Car Wash located at 1266 N. Arizona Ave.,
                                           11
BENDAU & BENDAU PLLC




                                           12   Chandler, Arizona 85225. However, Plaintiff also often performed work at other Francis
                       Phoenix, AZ 85060




                                           13   & Sons Car Wash locations, including 9444 N. 19th Ave., Phoenix, Arizona 85021; 615
                        P.O. Box 97066




                                           14
                                                W. Ray Rd., Gilbert, Arizona 85233; and 7425 S. Kyrene Rd., Tempe, Arizona 85283,
                                           15
                                                which has since closed.
                                           16
                                           17         102.   During his time working as #2 Assistant Managers for Defendants, Plaintiff

                                           18   worked primarily at the Francis & Sons Car Wash located at located at 1266 N. Arizona
                                           19
                                                Ave., Chandler, Arizona 85225. However, Plaintiff also often performed work at other
                                           20
                                                Francis & Sons Car Wash locations, including 9444 N. 19th Ave., Phoenix, Arizona
                                           21
                                           22   85021; 615 W. Ray Rd., Gilbert, Arizona 85233; and 7425 S. Kyrene Rd., Tempe,

                                           23   Arizona 85283, which has since closed.
                                           24
                                                      103.   Al all relevant times, Plaintiff and the Collective Members, collectively,
                                           25
                                                have performed work at the each and every of Defendants’ locations.
                                           26
                                           27
                                           28
                                                                                           -26-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 27 of 35



                                                       104.   At all relevant times, Defendants have employed Plaintiff and the
                                            1
                                            2   Collective Members to perform work at weekly rates of pay for such work performed.
                                            3          105.   At all relevant times, Defendants did not pay Plaintiff or the Collective
                                            4
                                                Members one- and one-half times their regular rates of pay for time spent working in
                                            5
                                                excess of 40 hours in a given workweek.
                                            6
                                            7          106.   Plaintiff and the Collective Members are and were non-exempt employees.
                                            8          107.   From the beginning of Plaintiff’s and the Collective Members’ employment
                                            9
                                                through the present day, Defendants failed to properly compensate Plaintiff and the
                                           10
                                                Collective Members for any of their overtime hours. During this time, Plaintiff and the
                                           11
BENDAU & BENDAU PLLC




                                           12   Collective Members generally worked between approximately fifty (50) and sixty (60) or
                       Phoenix, AZ 85060




                                           13   more hours per given workweek.
                        P.O. Box 97066




                                           14
                                                       108.   At all relevant times, Plaintiff and the Collective Members were paid
                                           15
                                                exclusively at their regular rate of pay and were never paid overtime for time they
                                           16
                                           17   worked in excess of 40 hours in a given workweek.

                                           18          109.   Such conduct on the part of Defendants violated the FLSA, 29 U.S.C. §
                                           19
                                                207(a).
                                           20
                                                       110.   At all relevant times, Plaintiff and the Collective Members were not paid on
                                           21
                                           22   a salary basis.

                                           23          111.   At all relevant times, From the beginning of Plaintiff’s and the Collective
                                           24
                                                Members’ employment through the present day, Defendants failed to properly
                                           25
                                                compensate them for any of their overtime hours.
                                           26
                                           27
                                           28
                                                                                           -27-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 28 of 35



                                                      112.   Defendants knew that – or acted with reckless disregard as to whether –
                                            1
                                            2   their refusal or failure to properly compensate Plaintiff and the Collective Members over
                                            3   the course of their employment would violate federal and state law, and Defendants were
                                            4
                                                aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective
                                            5
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                            6
                                            7   the FLSA.
                                            8         113.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            9
                                                and the Collective Members of their rights under the FLSA.
                                           10
                                                      114.   Therefore, in a given workweek, and during each and every workweek of
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the
                       Phoenix, AZ 85060




                                           13   Collective Members were subject to Defendants’ policy and practice of not paying one-
                        P.O. Box 97066




                                           14
                                                and one-half times Plaintiff’s and the Collective Members’ regular rates of pay for time
                                           15
                                                spent working in excess of 40 hours in a given workweek.
                                           16
                                           17         115.   In a given workweek, and during each and every workweek of Plaintiff’s

                                           18   and the Collective Members’ employment with Defendants, Plaintiff and the Collective
                                           19
                                                Members worked more than 40 hours but were not paid the applicable one and one half
                                           20
                                                times Plaintiff’s and the Collective Members’ regular rates of pay for time they spent
                                           21
                                           22   working in excess of 40 hours.

                                           23         116.   Plaintiff believes and therefore claims that Defendants subjected each and
                                           24
                                                every #2 Assistant Managers and #1 Store Managers that they employed, including
                                           25
                                                Plaintiff and the Collective Members, to their policy and practice of not paying one- and
                                           26
                                           27   one-half times Plaintiff’s and the Collective Members’ regular rates of pay.

                                           28
                                                                                           -28-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 29 of 35



                                                         117.   Plaintiff and the Collective Members are covered employees within the
                                            1
                                            2   meaning of the Fair Labor Standards Act (“FLSA”).
                                            3            118.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            4
                                                and the Collective Members of their rights under the FLSA.
                                            5
                                                         119.   Defendants individually and/or through an enterprise or agent, directed and
                                            6
                                            7   exercised control over Plaintiff’s and Collective Members’ work and wages at all relevant
                                            8   times.
                                            9
                                                         120.   Due to Defendants’ illegal wage practices, Plaintiff and the Collective
                                           10
                                                Members are entitled to recover from Defendants compensation for unpaid overtime
                                           11
BENDAU & BENDAU PLLC




                                           12   wages, an additional amount equal amount as liquidated damages, interest, and
                       Phoenix, AZ 85060




                                           13   reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).
                        P.O. Box 97066




                                           14
                                                         121.   At all times material, Defendants paid Plaintiff and the Collective Members
                                           15
                                                at their regular rates of pay, regardless of whether they worked in excess of 40 hours in a
                                           16
                                           17   given workweek.

                                           18            122.   Defendants subjected all of their #2 Assistant Managers and #1 Store
                                           19
                                                Managers, including Plaintiff and the Collective Members, to their policy and practice of
                                           20
                                                not paying their #2 Assistant Managers and #1 Store Managers one- and one-half times
                                           21
                                           22   their regular rates of pay for time they spent working in excess of 40 hours in a given

                                           23   workweek, in violation of 29 U.S.C. § 207(a).
                                           24
                                                         123.   At all times material, Plaintiff and the Collective Members are and have
                                           25
                                                been similarly situated, have had substantially similar job requirements and pay
                                           26
                                           27   provisions, and are and have been subject to Defendants’ decision, policy, plan, and

                                           28
                                                                                             -29-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 30 of 35



                                                common programs, practices, procedures, protocols, routines, and rules of willfully
                                            1
                                            2   subjecting Plaintiff and the Collective Members to their policy and practice of not paying
                                            3   their #2 Assistant Managers and #1 Store Managers one and one half times their regular
                                            4
                                                rates of pay for time they spent working in excess of 40 hours in a given workweek, in
                                            5
                                                violation of 29 U.S.C. § 207(a).
                                            6
                                            7          124.    Plaintiff’s claims stated in this complaint are essentially the same as those
                                            8   of the Collective Members. This action is properly maintained as a collective action
                                            9
                                                because in all pertinent aspects the employment relationship of individuals similarly
                                           10
                                                situated to Plaintiff is identical or substantially similar.
                                           11
BENDAU & BENDAU PLLC




                                           12          125.    The Collective Members perform or have performed the same or similar
                       Phoenix, AZ 85060




                                           13   work as Plaintiff.
                        P.O. Box 97066




                                           14
                                                       126.    Defendants’ failure to pay overtime compensation required by the FLSA
                                           15
                                                results from generally applicable policies or practices and does not depend on the
                                           16
                                           17   personal circumstances of Plaintiff or the Collective Members.

                                           18          127.    While Plaintiff and Defendants have described Plaintiff’s and the
                                           19
                                                Collective Members’ job titles as #2 Assistant Managers and #1 Store Managers, the
                                           20
                                                specific job titles, compensation rates, or precise job responsibilities of each Collective
                                           21
                                           22   Member does not prevent collective treatment.

                                           23          128.    All Collective Members, irrespective of their particular job requirements
                                           24
                                                and job titles, are entitled to proper overtime wage compensation for all hours worked in
                                           25
                                                excess of 40 in a given workweek.
                                           26
                                           27
                                           28
                                                                                              -30-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 31 of 35



                                                        129.   Although the exact amount of damages may vary among the Collective
                                            1
                                            2   Members, the damages for the Collective Members can be easily calculated by a simple
                                            3   formula. The claims of all Collective Members arise from a common nucleus of facts.
                                            4
                                                Liability is based on a systematic course of wrongful conduct by the Defendants that
                                            5
                                                caused harm to all of the Collective Members.
                                            6
                                            7           130.   As such, Plaintiff bring his FLSA overtime wage claim as a collective
                                            8   action on behalf of the following class:
                                            9
                                           10           All current and former individuals employed as #2 Assistant
                                                        Managers and/or #1 Store Managers (or other positions with similar
                                           11
BENDAU & BENDAU PLLC




                                                        job titles or job duties), who were paid a salary, weekly, or other
                                           12           similar compensation, and who worked for Defendants three years
                                                        before the Complaint was filed up to the present.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14           131.   Defendants’ unlawful conduct, as described in this Collective Action

                                           15   Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                           16
                                                costs by refusing and/or failing to properly compensate its employees according to the
                                           17
                                                FLSA.
                                           18
                                           19           132.   Defendants are aware or should have been aware that federal law prohibited

                                           20   them from not paying their #2 Assistant Managers and #1 Store Managers–namely,
                                           21   Plaintiff and the Collective Members–an overtime premium wage for time spent working
                                           22
                                                in excess of 40 hours per given workweek.
                                           23
                                           24           133.   Defendants’ unlawful conduct has been widespread, repeated, and

                                           25   consistent.
                                           26
                                           27
                                           28
                                                                                            -31-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 32 of 35



                                                       134.   This action is properly brought and maintained as an opt-in collective
                                            1
                                            2   action pursuant to 29 U.S.C. § 216(b).
                                            3          135.   Upon information and belief, the individuals similarly situated to Plaintiff
                                            4
                                                include more than one hundred (100) employees currently and/or formerly employed by
                                            5
                                                Defendants, and Plaintiff is unable to state the precise number of similarly-situated
                                            6
                                            7   employees because that information is solely in Defendants’ possession, custody, or
                                            8   control, but it can be readily ascertained from their employment records and the records
                                            9
                                                of Defendants’ payroll processor.
                                           10
                                                       136.   Notice can be provided to the Collective Members by First Class Mail to
                                           11
BENDAU & BENDAU PLLC




                                           12   the last address known to Defendants, via email at the last known email address known to
                       Phoenix, AZ 85060




                                           13   Defendants, and by text message to the last known telephone number known to
                        P.O. Box 97066




                                           14
                                                Defendants.
                                           15
                                                                                         DAMAGES
                                           16
                                           17          137.   Plaintiff realleges and incorporates by reference all allegations in all

                                           18   preceding paragraphs.
                                           19
                                                       138.   Plaintiff and the Collective Members are entitled to recover overtime
                                           20
                                                compensation for the hours they worked in excess of 40 per given workweek for which
                                           21
                                           22   they were not paid at the federally mandated one- and one-half times their regular rates of

                                           23   pay.
                                           24
                                                       139.   Plaintiff and the Collective Members are also entitled to an amount equal to
                                           25
                                                all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                                           26
                                           27
                                           28
                                                                                            -32-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 33 of 35



                                                       140.   Plaintiff and the Collective Members are also entitled to recover their
                                            1
                                            2   attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                            3                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                            4                          FAILURE TO PAY OVERTIME

                                            5          141.   Plaintiff realleges and incorporates by reference all allegations in all
                                            6
                                                preceding paragraphs.
                                            7
                                                       142.   At all relevant times, Defendants did not pay Plaintiff or the Collective
                                            8
                                            9   Members one- and one-half times their regular rates of pay for time spent working in

                                           10   excess of 40 hours in a given workweek.
                                           11
BENDAU & BENDAU PLLC




                                                       143.   Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                           12
                                                207(a).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          144.   As such, unpaid overtime wages for such time Plaintiff and the Collective

                                           15   Members worked in excess of 40 hours per given workweek is owed to Plaintiff and the
                                           16
                                                Collective Members for the entire time they were employed by Defendants.
                                           17
                                                       145.   Defendants knew that – or acted with reckless disregard as to whether –
                                           18
                                           19   their refusal or failure to properly compensate Plaintiff and the Collective Members over

                                           20   the course of their employment would violate federal and state law, and Defendants were
                                           21   aware of the FLSA overtime wage requirements during Plaintiff’s and the Collective
                                           22
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           23
                                           24   the FLSA.

                                           25          146.   Plaintiff and the Collective Members are therefore entitled to compensation
                                           26   for their unpaid overtime wages at an hourly rate, to be proven at trial, plus an additional
                                           27
                                           28
                                                                                            -33-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 34 of 35



                                                equal amount as liquidated damages, together with interest, reasonable attorney’s fees,
                                            1
                                            2   and costs.
                                            3          WHEREFORE, Plaintiff, Kevin Curphey, individually, and on behalf of all other
                                            4
                                                similarly situated persons, requests that this Court grant the following relief in Plaintiff’s
                                            5
                                                and the Collective Members’ favor, and against Defendants:
                                            6
                                            7          A.     For the Court to declare and find that the Defendants committed one or
                                            8                 more of the following acts:
                                            9
                                                              i.       violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                           10
                                                                       failing to pay proper overtime wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                 ii.      willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                       Phoenix, AZ 85060




                                           13          B.     For the Court to award damages in the amounts of all unpaid overtime
                        P.O. Box 97066




                                           14
                                                              compensation due and owing to Plaintiff and the Collective Members for
                                           15
                                                              time they spent working in excess of 40 hours per given workweek;
                                           16
                                           17          C.     For the Court to award compensatory damages, including liquidated

                                           18                 damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                           19
                                                              trial;
                                           20
                                                       D.     For the Court to award prejudgment and post-judgment interest on any
                                           21
                                           22                 damages awarded;

                                           23          E.     For the Court to award Plaintiff’s and the Collective Members’ reasonable
                                           24
                                                              attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           25
                                                              all other causes of action set forth in this Complaint;
                                           26
                                           27
                                           28
                                                                                             -34-
                                           29
                                           30
                                                 Case 2:19-cv-05904-JJT Document 1 Filed 12/27/19 Page 35 of 35



                                                       F.     For the Court to provide reasonable incentive awards for each named
                                            1
                                            2                 Plaintiff to compensate them for the time they spent attempting to recover
                                            3                 wages for the Collective Members and for the risks they took in doing so;
                                            4
                                                              and
                                            5
                                                       G.     Such other relief as this Court deems just and proper.
                                            6
                                            7               REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                            8          As to Count I of this Complaint, Plaintiff requests that the Court designate this
                                            9
                                                action as a collective action on behalf of the FLSA Collective Members and promptly
                                           10
                                                issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the
                                           11
BENDAU & BENDAU PLLC




                                           12   FLSA opt-in class, apprising them of the pendency of this action, and permitting them to
                       Phoenix, AZ 85060




                                           13   timely assert FLSA claims in this action by filing individual Consent to Sue Forms
                        P.O. Box 97066




                                           14
                                                pursuant to 29 U.S.C. § 216(b).
                                           15
                                                                                  JURY TRIAL DEMAND
                                           16
                                           17          Plaintiffs demand a trial by jury on all issues so triable.

                                           18
                                           19          RESPECTFULLY SUBMITTED this 27th day of December, 2019.

                                           20                                               BENDAU & BENDAU PLLC
                                           21                                                       By: /s/ Clifford P. Bendau, II
                                           22                                                       Clifford P. Bendau, II
                                                                                                    Christopher J. Bendau
                                           23                                                       Attorneys for Plaintiff
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                             -35-
                                           29
                                           30
